DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1, 5, 7, 9, and 16 are objected to because of the following informalities:  each claim recites one or more parameters that is “equal or less than” a value. The “equal or less than” should be replaced with “equal to or less than” to be more grammatically correct.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Woiwode et al. (previously cited) in view of Kamalanathan et al. (previously cited), Jacobsen et al. (previously cited), Kawakami et al. (previously cited), and Myers et al. (previously cited).
Woiwode et al. teach the utility of a solution of isoproterenol as an injected autonomic agent solution to induce a change in blood pressure in animal studies (see paragraph 485). Here a 6 mcg/ml solution is employed for injection (see paragraph 489). A ready to administer/use solution is not detailed.
Kamalanathan et al. detail a stable ready-to-use solution of isoproterenol that protects the compound from degradation due to the presence of a chelating agent and the control of oxygen to a minimal level in the container (see abstract and page 7).  The composition is envisioned for injection or intravenous infusion (see page 6 third full paragraph). The preparation is detailed with no antioxidant, 0.2 mg/ml isoproterenol hydrochloride, 0.2 mg/ml ethylenediamine tetraacetic acid (EDTA), 7 mg/ml sodium chloride, 2.5 mg/ml citric acid anhydrous, 2.07 mg/ml trisodium citrate dihydrate, and HCl or NaOH to adjust pH to 3.5 to 4.5 (see table 1; instant claim 1). The citric acid/citrate components constitute citrate buffer at 20 mM (see table 1; as calculated by the examiner). The composition is sterilized via filtration, then dispensed into containers, and sealed, then the oxygen is controlled by purging the filled container with an inert gas envisioned as nitrogen  (see page 7 second-last paragraphs and page 9; instant claim 10).
Myers et al. teach the use of EDTA as a stabilizing agent against drug degradation due to oxidation (see column 10 lines 19-24). It is included at a mass ratio with the drug at 5:1 to 1:2 drug to EDTA (see claim 12).
Jacobsen et al. teach the exchangeability of citrate buffer and tartrate buffer in ready-to-use injectable drug solutions (see abstract and paragraph 51). These solutions are taught to have an overlapping range of pH values with that of Kamalanathan et al. (see paragraph 49). In addition, these buffers have similar buffering pH ranges with citrate yielding 3 to 6.2 and tartrate yielding 2.9 to 4.2 (see Kawakami et al. paragraph 106). Further, the buffers are taught present at 0.5 to 1 mM (see paragraph 52). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention prepare a 6 mcg/ml ready-to-use version of the composition of Kamalanathan et al. in order to employ it in the technique of Woiwode et al. This concentration meets the instant limitation of “about 5 mcg/ml” because the instant disclosure has not provided a definition for the term “about” that limits its scope in any particular way such that 6 mcg/ml would be excluded. In light of additional teachings by Myers et al. who also detail EDTA as a stabilizer against drug degradation that is present at a ratio that spans from 5:1 to 1:2 to reach this end, the dilution of the composition of Kamalanathan et al. would have had a reasonable expectation of success of still achieving the storage stability desired by Kamalanathan et al. The result would be a solution with 6 mcg/ml isoproterenol, 6 mcg/ml EDTA, 212 mcg/ml sodium chloride, and 0.63 mM citrate buffer. Sodium chloride is a tonicity agent and the pH meets, overlaps with, or embraces that of the instant claims, thereby rendering these limitations obvious (see instant claims 1, 3-4, and 6-7). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). It additionally would have been obvious to exchange a tartrate buffer for the citrate buffer since both are suitable for this injected ready-to-use drug preparations and buffer to the desired pH range of Kamalanathan et al. as detailed by Jacobsen et al. and Kawakami et al. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. In light of Jacobsen et al., adjusting the concentration of the tartrate buffer within the range of 0.5 to 1 mM would also have been obvious based upon the same rationale. This yields an overlapping range with that taught for the tartrate buffer as well as renders obvious a concentration of 1 mM given the contemplated narrow range, thereby rendering the claimed range obvious (see MPEP 2144.05; instant claims 1 and 5-6). While silent in regard to the amount of impurities that form from degradation over the claimed duration conditions, the modified composition has all the claimed ingredients at the required proportions and Kamalanathan et al. details degradation impurities well below 2% after two weeks at 60⁰C (see table #2). Thus the claimed properties would also be present, absent evidence to the contrary.  According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore claims 1, 3-7, and 9-10 are obvious over Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al. and Myers et al. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al. and Myers et al. as applied to claims 1, 3-7, and 9-10 above, and further in view of Schmitz et al. (previously cited).
Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al. and Myers et al. render obvious the limitations of instant claim 1. Kamalanathan et al. describes the inclusion of tonicity agents and names sodium chloride as the exemplified variety (see page 6 fourth paragraph and table #1). However, a particular tonicity achieved by the sodium chloride is not detailed.
Schmitz et al. teach an injectable drug solution (see abstract). The tonicity agent that is envisioned includes sodium chloride (see paragraph 61). They further teach the utility of a 270 to 315 Osm tonicity level (see paragraph 61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the sodium chloride of Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al. and Myers et al. at a level that reaches the tonicity detailed by Schmitz et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 8 is obvious over Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al., Myers et al., and Schmitz et al.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al. and Myers et al. as applied to claims 1, 3-7, and 9-10 above, and further in view of Cuine et al. (previously cited) and Ghaibi et al. (previously cited).
Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al. and Myers et al. render obvious the limitations of instant claim 1. The method of Woiwode et al., which employs the 6 mcg/ml isoproterenol administers 0.3 mcg/kg to its three male and three female subjects that average 11.6 kg for the males and 9.9 kg for the females, requires approximately 3 ml of the solution (see paragraphs 485-488, as calculated by the examiner). A package as claimed and volume as claimed are not explicitly detailed by the cited prior art.
Ghaibi et al. teach the isoproterenol is a light sensitive drug that should be protected from light and stored in an opaque container until use (see page 147; instant claim 13).
Cuine et al. detail a primary and secondary packaging for an injectable morphine composition that is taught to benefit from a nitrogen purged primary container to reduce the oxygen level in the container and protect the drug from oxidation (see paragraphs 66 and 93). The secondary package is taught to provide additional protection from oxygen (see paragraphs 93-94). Specifically, the secondary package has low permeability to oxygen and comprises an oxygen absorber inside the secondary package but outside the primary package (see paragraph 94; instant claim 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a light impermeable/opaque container, as taught by Ghaibi et al., as the container employed by Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al. and Myers et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. It additionally would have been obvious to package this packaged isoproterenol in a secondary package, as taught by Cuine et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. It further it would have been obvious the select a volume for the primary container that facilitates multiple administrations of the contained drug. According to MPEP 2144.04IV(A), where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Thus, the selection of a 10 ml, 150ml, or any amount in between would have been obvious for the isoproterenol preparation of the packaged composition of Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al. and Myers et al. would have been obvious. Therefore claims 12-15 are obvious over Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al., Myers et al., Ghaibi et al., and Cuine et al.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al., Myers et al., and Gruber et al. (US PGPub No. 2002/0169199).
Woiwode et al. teach the utility of a solution of isoproterenol as an injected autonomic agent solution to induce a change in blood pressure in animal studies (see paragraph 485). Here a 6 mcg/ml solution is employed for injection (see paragraph 489). A ready to administer/use solution is not detailed.
Kamalanathan et al. detail a stable ready-to-use solution of isoproterenol that protects the compound from degradation due to the presence of a chelating agent and the control of oxygen to a minimal level in the container (see abstract and page 7).  The composition is envisioned for injection or intravenous infusion (see page 6 third full paragraph). The preparation is detailed with no antioxidant, 0.2 mg/ml isoproterenol hydrochloride, 0.2 mg/ml ethylenediamine tetraacetic acid (EDTA), 7 mg/ml sodium chloride, 2.5 mg/ml citric acid anhydrous, 2.07 mg/ml trisodium citrate dihydrate, and HCl or NaOH to adjust pH to 3.5 to 4.5 (see table 1; instant claim 16). The citric acid/citrate components constitute citrate buffer at 20 mM (see table 1; as calculated by the examiner). The composition is sterilized via filtration, then dispensed into containers, and sealed, then the oxygen is controlled by purging the filled container with an inert gas envisioned as nitrogen  (see page 7 second-last paragraphs and page 9; instant claim 16).
Myers et al. teach the use of EDTA as a stabilizing agent against drug degradation due to oxidation (see column 10 lines 19-24). It is included at a mass ratio with the drug at 5:1 to 1:2 drug to EDTA (see claim 16).
Jacobsen et al. teach the exchangeability of citrate buffer and tartrate buffer in ready-to-use injectable drug solutions (see abstract and paragraph 51). These solutions are taught to have an overlapping range of pH values with that of Kamalanathan et al. (see paragraph 49). In addition, these buffers have similar buffering pH ranges with citrate yielding 3 to 6.2 and tartrate yielding 2.9 to 4.2 (see Kawakami et al. paragraph 106). Further, the buffers are taught present at 0.5 to 1 mM (see paragraph 52). Jacobsen et al. also teach autoclaving at a temperature of 121⁰C for sterilization of the filled vials of injectable solutions (see paragraphs 53 and 121).
Gruber et al. make a ready to use solution for injection solution where the exclusion of oxygen from the packaging is a desire (see abstract and paragraph 30) Here the solution ingredients are added and solubilized, then sterile filtered into its package followed by heat sterilization (see paragraph 31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention prepare a 6 mcg/ml ready-to-use version of the composition of Kamalanathan et al. in order to employ it in the technique of Woiwode et al. This concentration meets the instant limitation of “about 5 mcg/ml” because the instant disclosure has not provided a definition for the term “about” that limits its scope in any particular way such that 6 mcg/ml would be excluded. In light of additional teachings by Myers et al. who also detail EDTA as a stabilizer against drug degradation that is present at a ratio that spans from 5:1 to 1:2 to reach this end, the dilution of the composition of Kamalanathan et al. would have had a reasonable expectation of success of still achieving the storage stability desired by Kamalanathan et al. The result would be a solution with 6 mcg/ml isoproterenol, 6 mcg/ml EDTA, 212 mcg/ml sodium chloride, and 0.63 mM citrate buffer. Sodium chloride is a tonicity agent and the pH meets, overlaps with, or embraces that of the instant claims, thereby rendering these limitations obvious (see MPEP 2144.05; instant claims 16 and 19). It additionally would have been obvious to exchange a tartrate buffer for the citrate buffer since both are suitable for this injected ready-to-use drug preparations and buffer to the desired pH range of Kamalanathan et al. as detailed by Jacobsen et al. and Kawakami et al. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. In light of Jacobsen et al., adjusting the concentration of the tartrate buffer within the range of 0.5 to 1 mM would also have been obvious based upon the same rationale. This yields an overlapping range with that taught for the tartrate buffer as well as renders obvious a concentration of 1 mM given the contemplated narrow range, thereby rendering the claimed range obvious (see MPEP 2144.05; instant claims 16 and 19). Both Jacobsen et al. and Gruber et al. detail thermal sterilization for ready-to-use injection solutions for achieving final sterility. As a result, it would have been obvious to add a step of thermal sterilization to the end of the method of preparation of the modified solution of Kamalanathan et al. Much like the solution of Kamalanathan et al., the preparation of Gruber et al. seeks to reduce oxygen in their packaging and solution, thus the thermal sterilization step would have been expected to be applicable to the process of Kamalanathan et al.  While silent in regard to the amount of impurities that form from degradation over the claimed duration conditions, the modified composition has all the claimed ingredients at the required proportions and Kamalanathan et al. details degradation impurities well below 2% after two weeks at 60⁰C (see table #2). Thus the claimed properties would also be present, absent evidence to the contrary.  According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore claims 16 and 19 are obvious over Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al., Myers et al., and Gruber et al. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al., Myers et al., and Gruber et al. as applied to claims 16 and 19 above, and further in view of Cuine et al. 
Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al., Myers et al., and Gruber et al. render obvious the limitations of instant claim 16. Kamalanathan et al. describes isoproterenol as sensitive to degradation by oxygen and takes steps to reduce or eliminate oxygen from its initial/primary packaging. Inclusion of their composition in a primary and secondary container is not detailed.
Cuine et al. detail a primary and secondary packaging for an injectable morphine composition that is taught to benefit from a nitrogen purged primary container to reduce the oxygen level in the container and protect the drug from oxidation (see paragraphs 66 and 93). The secondary package is taught to provide additional protection from oxygen (see paragraphs 93-94). Specifically, the secondary package has low permeability to oxygen and comprises an oxygen absorber inside the secondary package but outside the primary package (see paragraph 94).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package the packaged isoproterenol of Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al. and Myers et al. in a secondary package as taught by Cuine et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 20 is obvious over Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al., Myers et al., Gruber et al., and Cuine et al. 

Claims 1-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kamalanathan et al. in view of Adult Intravenous Medications (previously cited)  Jacobsen et al., Kawakami et al., and Myers et al. 
Kamalanathan et al. detail a stable ready-to-use solution of isoproterenol that protects the compound from degradation due to the presence of a chelating agent and the control of oxygen to a minimal level in the container (see abstract and page 7).  The composition is envisioned for injection or intravenous infusion and broadly claimed to include isoproterenol, water, and at least one of EDTA, sodium chloride, trisodium citrate dihydrate, citric acid anhydrous and hydrochloric acid/sodium hydroxide (see page 6 third full paragraph, claims 1 and 14). An embodiment is detailed with no antioxidant, 0.2 mg/ml isoproterenol hydrochloride, 0.2 mg/ml ethylenediamine tetraacetic acid (EDTA), 7 mg/ml sodium chloride, 2.5 mg/ml citric acid anhydrous, 2.07 mg/ml trisodium citrate dihydrate, and HCl or NaOH to adjust pH to 3.5 to 4.5 (see table 1; instant claim 10). The citric acid/citrate components constitute citrate buffer at 20 mM (see table 1; as calculated by the examiner). The composition is sterilized via filtration, then dispensed into containers, and sealed, then the oxygen is controlled by purging the filled container with an inert gas envisioned as nitrogen  (see page 7 second-last paragraphs and page 9; instant claim 10). A concentration of 4 mcg/ml is not explicitly taught.
The Adult Intravenous Medications reference teaches standard concentration for various intravenous drugs and amongst them is isoproterenol (see page 7). Here the standard in use concentration for isoproterenol is 4 mcg/ml (see page 7; instant claim 2). 
Myers et al. teach the use of EDTA as a stabilizing agent against drug degradation due to oxidation (see column 10 lines 19-24). It is included at a mass ratio with the drug at 5:1 to 1:2 drug to EDTA (see claim 12).
Jacobsen et al. teach the exchangeability of citrate buffer and tartrate buffer in ready-to-use injectable drug solutions (see abstract and paragraph 51). These solutions are taught to have an overlapping range of pH values with that of Kamalanathan et al. (see paragraph 49). In addition, these buffers have similar buffering pH ranges with citrate yielding 3 to 6.2 and tartrate yielding 2.9 to 4.2 (see Kawakami et al. paragraph 106). Further, the buffers are taught present at 0.1 to 0.5 mM and 0.5 to 1 mM (see paragraph 52). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention prepare a 4 mcg/ml ready-to-use version of the composition of Kamalanathan et al. in order to employ it at a standard concentration as taught by the Adult Intravenous Medications reference. In light of additional teachings by Myers et al. who also detail EDTA as a stabilizer against drug degradation that is present at a ratio that spans from 5:1 to 1:2 to reach this end, the dilution of the composition of Kamalanathan et al. would have had a reasonable expectation of success of still achieving the storage stability desired by Kamalanathan et al. The result would be a solution with 4 mcg/ml isoproterenol, 4 mcg/ml EDTA, 140 mcg/ml sodium chloride, and 0.42 mM citrate buffer. Sodium chloride is a tonicity agent and the pH meets, overlaps with, or embraces that of the instant claims, thereby rendering these limitations obvious (see MPE 2144.05; instant claims 1, 3-4, and 6-7). It additionally would have been obvious to exchange a tartrate buffer for the citrate buffer since both are suitable for this injected ready-to-use drug preparation and buffer to the desired pH range of Kamalanathan et al. as detailed by Jacobsen et al. and Kawakami et al. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. In light of Jacobsen et al., adjusting the concentration of the tartrate buffer to be within the broader range of  0.1 to 1 mM would also have been obvious based upon the same rationale. This yields an overlapping range with that taught for the tartrate buffer thereby rendering the claimed range obvious and renders obvious a concentration of 1 mM given the proximity of the endpoints to the employed concentration (see MPEP 2144.05; instant claims 1, 5-6, and 19). While silent in regard to the amount of impurities that form from degradation over the claimed duration conditions, the modified composition has all the claimed ingredients at the required proportions and Kamalanathan et al. details degradation impurities well below 2% after two weeks at 60⁰C (see table #2). Thus, the claimed properties would also be present, absent evidence to the contrary.  According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore claims 1-7, and 9-10 are obvious over Kamalanathan et al. in view of Adult Intravenous Medications reference, Jacobsen et al., Kawakami et al. and Myers et al. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al. and Myers et al. as applied to claims 1-7, and 9-10 above, and further in view of Schmitz et al. (previously cited).
Kamalanathan et al. in view of Adult Intravenous Medications reference, Jacobsen et al., Kawakami et al. and Myers et al. render obvious the limitations of instant claim 1. Kamalanathan et al. describes the inclusion of tonicity agents and names sodium chloride as the exemplified variety (see page 6 fourth paragraph and table #1). However, a particular tonicity achieved by the sodium chloride is not detailed.
Schmitz et al. teach an injectable drug solution (see abstract). The tonicity agent that is envisioned includes sodium chloride (see paragraph 61). They further teach the utility of a 270 to 315 Osm tonicity level (see paragraph 61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the sodium chloride of Kamalanathan et al. in view of Adult Intravenous Medications reference, Jacobsen et al., Kawakami et al. and Myers et al. at a level that reaches the tonicity detailed by Schmitz et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 8 is obvious over Kamalanathan et al. in view of Adult Intravenous Medications reference, Jacobsen et al., Kawakami et al., Myers et al., and Schmitz et al.

Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kamalanathan et al. in view of Adult Intravenous Medications (previously cited)  Jacobsen et al., Kawakami et al., and Myers et al. 
Kamalanathan et al. detail a stable ready-to-use solution of isoproterenol that protects the compound from degradation due to the presence of a chelating agent and the control of oxygen to a minimal level in the container (see abstract and page 7).  The composition is envisioned for injection or intravenous infusion and broadly claimed to include isoproterenol, water, and at least one of EDTA, sodium chloride, trisodium citrate dihydrate, citric acid anhydrous and hydrochloric acid/sodium hydroxide (see page 6 third full paragraph, claim 16). An embodiment is detailed with no antioxidant, 0.2 mg/ml isoproterenol hydrochloride, 0.2 mg/ml ethylenediamine tetraacetic acid (EDTA), 7 mg/ml sodium chloride, 2.5 mg/ml citric acid anhydrous, 2.07 mg/ml trisodium citrate dihydrate, and HCl or NaOH to adjust pH to 3.5 to 4.5 (see table 1). The citric acid/citrate components constitute citrate buffer at 20 mM (see table 1; as calculated by the examiner). The composition is sterilized via filtration, then dispensed into containers, and sealed, then the oxygen is controlled by purging the filled container with an inert gas envisioned as nitrogen  (see page 7 second-last paragraphs and page 9; instant claim 16). A concentration of 4 mcg/ml is not explicitly taught.
The Adult Intravenous Medications reference teaches standard concentration for various intravenous drugs and amongst them is isoproterenol (see page 7). Here the standard in use concentration for isoproterenol is 4 mcg/ml (see page 7; instant claim 18). 
Myers et al. teach the use of EDTA as a stabilizing agent against drug degradation due to oxidation (see column 10 lines 19-24). It is included at a mass ratio with the drug at 5:1 to 1:2 drug to EDTA.
Jacobsen et al. teach the exchangeability of citrate buffer and tartrate buffer in ready-to-use injectable drug solutions (see abstract and paragraph 51). These solutions are taught to have an overlapping range of pH values with that of Kamalanathan et al. (see paragraph 49). In addition, these buffers have similar buffering pH ranges with citrate yielding 3 to 6.2 and tartrate yielding 2.9 to 4.2 (see Kawakami et al. paragraph 106). Further, the buffers are taught present at 0.1 to 0.5 mM and 0.5 to 1 mM(see paragraph 52). 
Gruber et al. make a ready to use solution for injection solution where the exclusion of oxygen from the packaging is a desire (see abstract and paragraph 30) Here the solution ingredients are added and solubilized, then sterile filtered into its package followed by heat sterilization (see paragraph 31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention prepare a 4 mcg/ml ready-to-use version of the composition of Kamalanathan et al. in order to employ it at a standard concentration as taught by the Adult Intravenous Medications reference. In light of additional teachings by Myers et al. who also detail EDTA as a stabilizer against drug degradation that is present at a ratio that spans from 5:1 to 1:2 to reach this end, the dilution of the composition of Kamalanathan et al. would have had a reasonable expectation of success of still achieving the storage stability desired by Kamalanathan et al. The result would be a solution with 4 mcg/ml isoproterenol, 4 mcg/ml EDTA, 140 mcg/ml sodium chloride, and 0.42 mM citrate buffer. Sodium chloride is a tonicity agent and the pH meets, overlaps with, or embraces that of the instant claims, thereby rendering these limitations obvious (see MPEP 2144.05; instant claims 16 and 19). It additionally would have been obvious to exchange a tartrate buffer for the citrate buffer since both are suitable for this injected ready-to-use drug preparation and buffer to the desired pH range of Kamalanathan et al. as detailed by Jacobsen et al. and Kawakami et al. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. In light of Jacobsen et al., adjusting the concentration of the tartrate buffer to be within the broader range of  0.1 to 1 mM would also have been obvious based upon the same rationale. This yields an overlapping range with that taught for the tartrate buffer thereby rendering the claimed range obvious and renders obvious a concentration of 1 mM given the proximity of the endpoints to the employed concentration (see MPEP 2144.05; instant claims 16 and 19). As a result, it would have been obvious to add a step of thermal sterilization to the end of the method of preparation of the modified solution of Kamalanathan et al. Much like the solution of Kamalanathan et al., the preparation of Gruber et al. seeks to reduce oxygen in their packaging and solution, thus the thermal sterilization step would have been expected to be applicable to the process of Kamalanathan et al. While silent in regard to the amount of impurities that form from degradation over the claimed duration conditions, the modified composition has all the claimed ingredients at the required proportions and Kamalanathan et al. details degradation impurities well below 2% after two weeks at 60⁰C (see table #2). Thus, the claimed properties would also be present, absent evidence to the contrary.  According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore claims 16 and 18-19 are obvious over Kamalanathan et al. in view of Adult Intravenous Medications reference, Jacobsen et al., Kawakami et al., Myers et al. and Gruber et al.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kamalanathan et al. in view of Adult Intravenous Medications reference, Jacobsen et al., Kawakami et al., Myers et al. and Gruber et al. as applied to claims 16 and 18-19 above, and further in view of Cuine et al. 
Kamalanathan et al. in view of Adult Intravenous Medications reference, Jacobsen et al., Kawakami et al., Myers et al. and Gruber et al. render obvious the limitations of instant claim 16. Kamalanathan et al. describes isoproterenol as sensitive to degradation by oxygen and takes steps to reduce or eliminate oxygen from its initial/primary packaging. Inclusion of their composition in a primary and secondary container is not detailed.
Cuine et al. detail a primary and secondary packaging for an injectable morphine composition that is taught to benefit from a nitrogen purged primary container to reduce the oxygen level in the container and protect the drug from oxidation (see paragraphs 66 and 93). The secondary package is taught to provide additional protection from oxygen (see paragraphs 93-94). Specifically, the secondary package has low permeability to oxygen and comprises an oxygen absorber inside the secondary package but outside the primary package (see paragraph 94).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package the packaged isoproterenol of Kamalanathan et al. in view of Adult Intravenous Medications reference, Jacobsen et al., Kawakami et al., Myers et al. and Gruber et al. in a secondary package as taught by Cuine et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 20 is obvious over Kamalanathan et al. in view of Adult Intravenous Medications reference, Jacobsen et al., Kawakami et al., Myers et al., Gruber et al. and Cuine et al. 

Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive. 
The applicant argues that the cited prior art does not ender obvious a concentration of about 5 mcg/ml EDTA. The rejections of record rendered obvious compositions with 6 mcg/ml or 4 mcg/ml EDTA. Both of these concentrations meet the limitations of about 5 mcg/ml as evidenced by the applicant’s own claim lineage that recites 4 ± 0.2 mcg/ml as a further limitation of 5 mcg/ml and the absence of a definition for the term “about” that limits its scope in a manner that would exclude these values. 
The applicant highlights data in tables 12-15 of the instant specification as demonstrating an unexpectedly superior outcome when EDTA was present at 5 mcg/ml. These data fall short of demonstrating non-obviousness of the claims over the prior art because it does not make a comparison to the closest prior art.  While it may not have been anticipated that the degree of suppression of the formation of impurities is not fully proportional to the EDTA concentration, the difference in performance is not significant given that all the EDTA concentrations produced impurities at less than 2% as required by the claims. In addition, the data does not speak to the fact that the differences between the tested EDTA concentrations are indicative of different ratios of isoproterenol to EDTA. Kamalanathan et al. teach a 1:1 mass ratio of isoproterenol to EDTA and the 5 mcg/ml EDTA samples of tables 12-15 have a ratio of 1:1.25. These ratios are very close to one another and there is good reason to expect them to perform similarly. Thus this parameter (relative amounts of isoproterenol and EDTA) and not the absolute EDTA concentration could be key to suppressing impurity formation. 
The applicant argues that the dilution of the composition of Kamalanathan et al. is based upon the teachings of Myers et al. which are directed to a different drug. The rejection cites Myers as a supporting reference for the expectation that a dilution of the composition of Kamalanathan et al. would maintain a level of EDTA that is still expected to stabilize the contained drug. The modification would have been obvious to make in the absence of Myers et al. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The applicant has provided no evidence of the modification made in the rejection gleaning its support from the applicant’s disclosure. The modifications made to Kamalanathan et al. are dilution and an exchange of buffers. Dilution is quite common in the field of injectable pharmaceutical solutions and a number of suitable buffers are known and utilized in such preparations.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615